Citation Nr: 1758941	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  07-37 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006, rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded the matter in April 2013, April 2014, November 2015, and February 2017, for further development.


FINDING OF FACT

The Veteran does not meet the criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304(f), 4.130 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, the VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from the VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated July 2006 provided all necessary notification to the Veteran.

The VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When the VA provides an examination, the VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was provided with a VA examination in December 2015 and VA issued an addendum opinion in March 2017.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the March 2017 addendum opinion and the December 2015 examination report are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, in light of the performance of the requested examinations, and the further adjudication of the appeal, the Board finds that there has been substantial compliance with the prior remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating claims for VA benefits, the burden of proof only requires an approximate balance of the evidence for and against a claim.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In addition, disabilities diagnosed after discharge may also be service-connected if all the evidence, including pertinent service records, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a) (2012).  Medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and may provide sufficient support for a claim of service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

For appeals initially certified to the Board prior to August 4, 2014, as here, establishing service connection for PTSD requires medical evidence diagnosing the condition under the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor event; and credible supporting evidence that the claimed in-service stressor event occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2017).

Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2017).

The Veteran asserts that he has PTSD as a result of general in-service stressors.  The Board finds that the most probative evidence of record is against a finding that the Veteran meets the diagnostic criteria for a diagnosis of PTSD. 

At a December 2015 VA examination, the examiner reviewed the claims file and questioned the Veteran about his in-service stressors to determine whether a diagnosis of PTSD was appropriate.  However, the Veteran refused to discuss any potential in-service stressors.  The examiner recognized that the Veteran's mental health records described a number of potential PTSD stressors, but noted that the Veteran's emotional reactions to any of the potential stressors were not well-documented.  Therefore, the examiner opined that it was less likely than not the Veteran's symptoms met the criteria for a diagnosis of PTSD.  The Veteran has not provided a PTSD stressor statement.

In February 2017, the Board determined that the examiner had not specified which criteria the Veteran did not meet and remanded the matter for an addendum opinion.  In a March 2017 addendum opinion, the examiner stated that because the Veteran would not discuss any potential in-service stressors, the Veteran could not meet any of the criteria for a diagnosis of PTSD.

Previous VA examination reports made similar findings.  An April 2013 VA examination report states that the Veteran did not have a diagnosis of PTSD that met the criteria under the DSM-IV.  The examiner noted that the Veteran's service connected diagnosis of anxiety best accounted for his symptoms.  The examiner found that the Veteran had not been exposed to an in-service traumatic event as defined for VA purposes.  The examiner also found that there was no evidence that the Veteran persistently re-experienced any potential in-service traumatic events, avoided stimuli associated with any in-service trauma, or showed a numbing of general responsiveness, as required to meet the criteria for PTSD.  Further, the examiner noted that the Veteran did not show persistent symptoms of increased arousal.

A May 2013 VA examination found that the Veteran did not have symptoms that met the criteria for a diagnosis of PTSD.  The examiner found that the Veteran was not exposed to an in-service traumatic event as defined for VA purposes.  The examiner also found that the evidence did not establish that the Veteran persistently re-experienced any in-service traumatic event, persistently avoided stimuli associated with any in-service trauma or a numbing of general responsiveness, or exhibited symptoms of persistent arousal.

The Board acknowledges that the Veteran asserts that he has PTSD related to in-service stressors.  However, the Board finds that the Veteran is not competent to provide the needed medical relationship or medical diagnosis as he lacks the requisite medical training.  That determinations is solely within the province of trained medical professionals, because it is a medical question requiring training and experience to answer.  Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the Veteran's lay assertions regarding both a diagnosis of PTSD and any relationship to service have no probative value.

In September 2003, the Veteran was noted to have mild PTSD symptoms.  However, further psychological evaluation resulted in a finding that a diagnosis of PTSD was not warranted.  Eventually, a diagnosis of major depression and anxiety was made.

Further, the medical and lay evidence is conflicting as to the cause of the Veteran's mental health problems.  At the August 2011 Board hearing, the Veteran testified to a number of traumatic events he experienced while in service and stated he began having flashbacks and fearfulness beginning in 2001.  However, according to mental health examination reports from 2001, the Veteran reported symptoms of anxiety due to family and job stress.  Further, the Veteran's psychiatric examination at separation was normal.  The Veteran has not submitted contrary competent evidence supporting a finding of a diagnosis of PTSD that would outweigh the findings of the VA examiners who explained which criteria were not met for that diagnosis.

Having evaluated the evidence, the Board finds that the preponderance of the evidence is against a finding that a diagnosis of PTSD is warranted.  To the extent that the Veteran has symptoms of a mental disorder, he is already service-connected for anxiety disorder.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of the presence of the disability for which service connection is claimed, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As the specific diagnostic criteria for PTSD are not met, the claim for service connection for PTSD must be denied.  The Board finds that the preponderance of the evidence is against the claim, and service connection for PTSD must be denied.  38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


